Appeal by the defendant from a judgment of the County Court, Nassau County (Santagata, J.), rendered February 20, 1990, convicting him of criminal sale of marihuana in the first degree and criminal posses*753sion of marihuana in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
The evidence adduced at the suppression hearing supported the determination by the police that the defendant was a marihuana seller who was meeting a confidential informant for the purpose of consummating a prearranged sale of approximately 20 pounds of marihuana. The meeting was being monitored by a narcotics backup team. Consequently, there was probable cause to arrest the defendant. Further, the subsequent search of the vehicle in which the defendant arrived on the scene was supported by probable cause to believe that the vehicle contained contraband (see, People v Orlando, 56 NY2d 441; People v Beasley, 159 AD2d 712, 713; People v Ianniello, 156 AD2d 469, 470-471).
We have considered the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Hooper, Sullivan and Lawrence, JJ., concur.